                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WILLIAM EDWARD JONES, #Y36585,                   )
                                                  )
                         Plaintiff,               )
                                                  )
 vs.                                              )          Case No. 19−cv–00262−JPG
                                                  )
 JAKE ROBINSON,                                   )
 LT. HANES,                                       )
 JOHN DOE, and                                    )
 DAVID JONES,                                     )
                                                  )
                         Defendants.              )

                                  ORDER DISMISSING CASE

GILBERT, District Judge:

        Plaintiff William Edward Jones, an inmate of the Illinois Department of Corrections, who

is currently incarcerated at Taylorville Correctional Center, commenced this action by filing a

Complaint pursuant to 42 U.S.C. § 1983 for derivations of his constitutional rights, which occurred

while he was a detainee at Jefferson County Justice Center located in Mt. Vernon, Illinois. The

Complaint did not survive screening under 28 U.S.C. § 1915A and was dismissed without

prejudice on June 18, 2019. (Doc. 13). Plaintiff filed a First Amended Complaint, which was also

dismissed without prejudice pursuant to Section 1915A. (Doc. 17). The Court then granted an

extension to file the Second Amended Complaint, giving Plaintiff until November 6, 2019. (Doc.

19). Plaintiff was warned that the action would be dismissed with prejudice and that the dismissal

would count as a “strike” under 28 U.S.C. § 1915(g), if he failed to file an amended complaint by

the deadline. (Id. at p. 3).

        Plaintiff missed the deadline. More than a week has passed since it expired. He has not

requested an extension or filed an amended complaint.


                                                1
       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be dismissed with prejudice for failure to comply with a Court Order (Doc. 19) and/or prosecute

his claims. See FED. R. CIV. P. 41(b). The dismissal counts as one of Plaintiff’s three allotted

“strikes” within the meaning of 28 U.S.C. § 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Court Order to file a Second Amended Complaint on or

before November 6, 2019, (Doc. 19), and Plaintiff’s failure to prosecute his claims. See FED. R.

CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d

466 (7th Cir. 1994). This dismissal counts as one of Plaintiff’s three allotted “strikes” within the

meaning of § 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must list

each of the issues he intends to appeal in the notice of appeal and his motion for leave to appeal in

forma pauperis. See FED. R. APP. P. 24(a)(1)(C). Moreover, if the appeal is found to be

nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.



                                                  2
APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 11/21/2019                           s/ J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   United States District Judge




                                               3
